ASHBURN & MASON, P.C.
Donald W. McClintock
Eva R. Gardner
1227 West 9th Avenue, Suite 200
Anchorage, Alaska 99501
Telephone: (907) 276-4331
Fax: (907) 277-8235
E-mail: don@anchorlaw.com
E-mail: eva@anchorlaw.com
THOMAS E. MEACHAM, ATTORNEY AT LAW
Thomas E. Meacham
9500 Prospect Drive
Anchorage, Alaska 99507
Telephone (907)346-1077
E-mail: tmeacham@gci.net

Attorneys for Defendant Flying Crown Subdivision Addition No. 1
and Addition No. 2 Property Owners Association

                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

ALASKA RAILROAD CORPORATION.,
                            Plaintiff,
       v.                                        Case No. 3:20-cv-00232-JMK
FLYING CROWN SUBDIVISION
ADDITION NO. 1 AND ADDITION NO. 2
PROPERTY OWNERS ASSOCIATION, a
non-profit corporation; and also, all other
Persons or Parties Unknown Claiming a
Right, Title, Estate, Lien, or Interest in the   RESPONSE TO MOTION TO STAY
Real Estate Described in the Complaint in        DISCOVERY PENDING
this Action,                                     RESOLUTION OF MOTION FOR
                                                 SUMMARY JUDGMENT
                            Defendants.



       Defendant Flying Crown Subdivision Addition No. 1 and Addition No. 2 Property

Owners Association (“Flying Crown”) adopts its Rule 56(d) Motion to Defer or Deny

Plaintiff Alaska Railroad Corporation’s (“ARRC”) Motion for Summary Judgment and the




            Case 3:20-cv-00232-JMK Document 29 Filed 12/17/20 Page 1 of 3
arguments set forth therein as it response to ARRC’s Motion for Stay. As explained in

detail in Flying Crown’s pending Rule 56(d) Motion [Docket 21] , which is incorporated

here by reference, Flying Crown believes that the proper “resolution” of ARRC’s summary

judgment motion at this time is for it to be deferred or denied in order to allow the parties

to engage in the discovery that is necessary to establish the material facts at issue in

ARRC’s motion. Accordingly, Flying Crown requests that the parties proceed with a

discovery plan as set forth in its 56(d) Motion, which will necessarily address the issue of

whether discovery is appropriate at this stage of the case.



        DATED this 17th day of December, 2020.

                                                 Ashburn & Mason, P.C.
                                                 Co-Counsel for Defendants

                                                 By:     s/Donald W. McClintock
                                                         Donald W. McClintock
                                                         Alaska Bar No. 8108061
                                                 By:     s/Eva R. Gardner
                                                         Eva R. Gardner
                                                         Alaska Bar No. 1305017
                                                 Thomas E. Meacham, Attorney at Law
                                                 Co-Counsel for Defendants
                                                 By:     s/Thomas E. Meachum
                                                         Thomas E. Meacham
                                                         Alaska Bar No. 7111032




RESPONSE TO MOTION TO STAY DISCOVERY                                              PAGE 2 OF 3
Alaska Railroad Corp. vs. Flying Crown, Case No. 3:20-cv-00232-JMK


          Case 3:20-cv-00232-JMK Document 29 Filed 12/17/20 Page 2 of 3
CERTIFICATE OF SERVICE

I hereby certify that on December 17, 2020, I filed a true and correct copy of the foregoing
document with the Clerk of Court for the United States District Court – District of Alaska by
using the CM/ECF system. All participants in Case No. 3:20-cv-000232-JMK are registered
CM/ECF users who will be served by the CM/EFC system.


ASHBURN & MASON, P.C.
By: s/ Heidi A. Wyckoff
    Heidi A. Wyckoff




RESPONSE TO MOTION TO STAY DISCOVERY                                                   PAGE 3 OF 3
Alaska Railroad Corp. vs. Flying Crown, Case No. 3:20-cv-00232-JMK


          Case 3:20-cv-00232-JMK Document 29 Filed 12/17/20 Page 3 of 3
